     Case 2:20-cv-00919-KJM-EFB Document 12 Filed 07/01/20 Page 1 of 2


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Kristine Hughes
 6

 7                              UNITED STATES DISTRICT COURT

 8           EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION

 9
10 KRISTINE HUGHES                               Case No.: 2:20-cv-00919-KJM-EFB

11                 Plaintiff,
                                                 STIPULATED REQUEST FOR
12
           vs.                                   DISMISSAL WITH PREJUDICE OF
                                                 DEFENDANT CAPITAL ONE BANK
13                                               (USA), N.A.
     CAPITAL ONE BANK (USA), N.A.
14             Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                 STIPULATED REQUEST FOR DISMISSAL
     Case 2:20-cv-00919-KJM-EFB Document 12 Filed 07/01/20 Page 2 of 2


 1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 2          IT IS HEREBY STIPULATED by and between Plaintiff Kristine Hughes and Defendant

 3 Capital One Bank (USA), N.A., (“Capital One”) that Capital One be dismissed from this action

 4 with prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), and that each

 5 party shall bear its own attorneys’ fees and costs.

 6

 7 DATED: July 1, 2020                         Gale, Angelo, Johnson, & Pruett, P.C.

 8                                             By:          /s/ Joe Angelo
 9                                             Joe Angelo
                                               Attorneys for Plaintiff
10                                             Kristine Hughes
11
     DATED: July 1, 2020                       Ballard Spahr
12

13
                                               By:          /s/ Marcos Sasso
14                                             Marcos Sasso
                                               Attorneys for Defendant
15
                                               Capital One Bank (USA), N.A.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
                                   STIPULATED REQUEST FOR DISMISSAL
